Motion for Reinstatement, Memorandum Opinion filed March 31, 2015,
Withdrawn, Appeal Reinstated, and Order filed, 2015.




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-15-00124-CV
                                ____________

                     ROSEMARY TOOKER, Appellant

                                      V.

          ALIEF INDEPENDENT SCHOOL DISTRICT, Appellee


                  On Appeal from the 127th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2013-06192

                                  ORDER

     On March 31, 2015, this court issued an opinion dismissing this appeal. On,
2015, appellant filed a motion for reinstatement. The motion is GRANTED.

     This court’s opinion filed March 31, 2015, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

                                PER CURIAM